DETAILED ACTION
This is the first office action on the merits in response to the above identified patent application filed on 4/9/19.  Claims 1-10 and 16-18 are currently pending and being examined. Claims 11-15 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) and Group III (Claims 16-18) in the reply filed on 1/18/2021 is acknowledged. Claims 11-15 are withdrawn.

Drawings
The drawings are objected to because there is a lead line with no number in figure 9.

    PNG
    media_image1.png
    357
    514
    media_image1.png
    Greyscale

Based on the spec and the claims this is “the radial flange”. It is suggested a ref number be added and the same number included in the specification regarding the radial flange.
Figure 9 also has label 154 which based on the spec at ¶ 59 “retaining ring 154” there should be a ring structure and not just a groove. There is no retaining ring shown in the figures. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the spanner nut (of Claim 1) axially retaining the radial flange with respect to the low pressure shaft” of Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a stator of the electric starter generator is rotationally fixed to the low pressure shaft” of Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Capital “A” on the second line.
Missing a “;” at the end of line 13.
	Claim 2 is objected to because of the following informalities:  “an integral a rib” should read --and integral [[a]] rib--. Later references to “the rib” should read --the integral rib--.
Claim 4 is objected to because of the following informalities:  “an integral a rib” should read --and integral [[a]] rib--. Later references to “the rib” should read --the integral rib--.
Claim 4 is objected to because of the following informalities:  “wherein the spanner nut axially retaining the radial flange with respect to the low pressure shaft and the low pressure shaft has an axial facing surface” should read “wherein the spanner nut axially  retains the radial flange with respect to the low pressure shaft and the low pressure shaft has an axial facing surface”  
Claim 16 is objected to because of the following informalities:  “an integral a rib” should read --and integral [[a]] rib--. Later references to “the rib” should read --the integral rib--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “the spanner nut axially retaining the radial flange with respect to the low pressure shaft” however there is no disclosure which has the spanner nut (of Claim 1) also securing the radial flange with respect to the low pressure shaft. Such an arrangement would not enable different operating speeds of the HP and LP shafts (see ¶ 56).
 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “a stator of the electric starter generator is rotationally fixed to the low pressure shaft” however there is no disclosure which has the stator rotational fixed to the low pressure shaft. It is not clear how the stator (which does not rotate) would be rotationally fixed to a rotation shaft which rotates.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5, 7-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the spanner nut axially retaining the radial flange with respect to the low pressure shaft” however the spanner nut of claim one secures the adapter shaft to the high pressure shaft. The spanner nut cannot be in two places at once, and there is not disclosure of connecting the two shafts together. If the spanner nut was supposed to be a different nut for a different flange then there are antecedent basis issues which are not in the purview of the examiner to determine and then examine. Claim 4 is incompatible with Claim 1 from which it depends.
Claim 8 recites “an electric starter generator” however there is already antecedent basis for this term in claim 1. It is therefore not clear if this is the same electric starter generator or a second one.
Claim 9 recites “an electric starter generator” however there is already antecedent basis for this term in claim 1. It is therefore not clear if this is the same electric starter generator or a second one.
Claim 9 recites “a stator of the electric starter generator is rotationally fixed to the low pressure shaft” however the low pressure shaft rotates and a stator is the portion of the electric starter generator which does not rotate. It is not clear what a stator which is rotationally fixed to the low pressure shaft would be. 
Claim 16 recites in line 2 “an upstream the terminal end” which appears to have an extra “the”. Further “the terminal end” lacks antecedent basis so claim 16 is not clear. 
Claim 16 recites in line 13 recites “an electric rotor rotationally attached to the outer surface of the cylinder” it is not clear what “rotationally attached” means. The stator is attached to the cylinder but it does not rotate with respect to the cylinder. 
Claims not specifically addressed above are rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 4 recites “the spanner nut axially retaining the radial flange with respect to the low pressure shaft” however Claim 1 recites “a spanner nut concentric with the adapter shaft and the high pressure shaft securing the adapter shaft to the high pressure shaft”. As the high pressure shaft and low pressure shafts are not linked by the same spanner nut (as doing so would make on single shaft, which is neither high pressure or low pressure, the spanner nut of Claim 4 appears to replace the spanner nut of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9 and 16-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingels (WO-2011127901).
Regarding Claim 1. Kingels discloses a gas turbine engine (Abstract) comprising: 
a high pressure spool and a low pressure spool (¶ 4 of attached translation), the low pressure spool including a low pressure shaft (10) operably connected to a fan (¶ 4 and ¶ 18), the high pressure spool including a high pressure (20) shaft operably connected to a high pressure 
a sump region (Annotated Figure I) axially concurrent with a forward portion (Annotated Figure I) of the low pressure shaft and located axially forward a forward most portion (Annotated Figure I) of the high pressure shaft, the sump region defined radially between the forward portion of the low pressure shaft and an inner boundary (Annotated Figure I) of an air inlet passage (50); 
a high pressure shaft bearing (32); 
an adapter shaft (Annotated Figure I) forward of the high pressure shaft bearing rotational coupled to the high pressure shaft (22 is the rotor which spins with the HP shaft), the adapter shaft having an outer diameter (Annotated Figure I) greater than the outer diameter of the high pressure shaft (Annotated Figure I) 
a rotor (22) of an electric starter generator (21 and 22 make an electric starter generator) coupled to the adapter shaft (Figure 1); 
a spanner nut (Annotated Figure I) concentric with the adapter shaft and the high pressure shaft securing the adapter shaft to the high pressure shaft (the adapter shaft and high pressure shaft and spanner nut are part of the same assembly and are all secured together).

    PNG
    media_image2.png
    778
    1336
    media_image2.png
    Greyscale

Annotated Figure I

    PNG
    media_image3.png
    598
    1243
    media_image3.png
    Greyscale

Annotated Figure II

Regarding Claim 2. Kingels discloses the gas turbine as discussed regarding Claim 1, Kingels further discloses wherein the adapter shaft comprises: 
a cylinder (Annotated Figure I) having an upstream end (on the left) and a downstream end (on the right), the cylinder having an outer diameter (a cylinder has an outer diameter), the outer diameter greater than the outer diameter of the turbine shaft (Figure 1); the outer cylinder having a radially outer surface (Annotated Figure I); 
a radial flange (Annotated Figure I) connected to one of the upstream end or downstream end (downstream end), the flange extending radially inward from the outer cylinder to define a bore hole (Annotated Figure II), the bore hole having an inter diameter less the outer diameter of the high pressure shaft (Figure 1); the outer surface of cylinder defining an integral a rib (Annotated Figure II) at the downstream end, the rib extending radially from the outer surface, 
wherein the spanner nut axially retaining the radial flange with respect to the high pressure shaft and the high pressure shaft has an axial facing surface (Annotated Figure II) restricting rearward axial movement of the adaptor shaft (The adapter shaft could not pass the axial facing surface); and wherein the electric rotor is attached to the outer surface of the cylinder (Figure 1); wherein the rib axially seats the electric rotor (Figure 1).
Regarding Claim 3. Kingels discloses the gas turbine as discussed regarding Claim 2, Kingels further discloses wherein the low pressure shaft having an outer diameter less than or equal to an inner diameter of the high pressure shaft (Figure 1 the low pressure shaft is nested within the high pressure shaft); the high pressure shaft bearing being axially restrained by the radial flange (Annotated Figure I), the radial flange located on the downstream end of the cylinder (Annotated Figure I).
Regarding Claim 6. The gas turbine of Claim 3, further comprising a groove (Annotated Figure II) on the outer surface of the cylinder and a retaining ring (Annotated Figure II) within the groove upstream of the electric rotor and axially restraining the electric rotor (Annotated Figure II).
Regarding Claim 8. Kingels discloses the gas turbine as discussed regarding Claim 3, Kingels further discloses further comprising an electric starter generator within the forward sump of the gas turbine (Annotated Figure I), wherein a stator (21) of the electric starter generator is rotationally fixed to with respect to a casing of the gas turbine (a stator does not rotate, nor does a gas turbine casing).
Regarding Claim 9. Kingels discloses the gas turbine as discussed regarding Claim 3, Kingels further discloses further comprising an electric starter generator within the forward sump of the gas turbine (Annotated Figure I), wherein a stator (21) of the electric starter generator is rotationally fixed to the low pressure shaft (the stator does not rotate, however the low pressure shaft is capable of rotating. In an off state neither the stator or the low pressure shaft rotate and are rotationally fixed as part of the gas turbine assembly).

Regarding Claim 16. Kingels discloses adaptor shaft assembly for a gas turbine engine (Abstract) comprising: 
a turbine shaft (20) having an upstream the terminal end (end on the left); 
a cylinder (Annotated Figure I) having an upstream end (on the left) and a downstream end (on the right), the cylinder having an outer diameter (a cylinder has an outer diameter), the outer diameter greater than the outer diameter of the turbine shaft (Annotated Figure I); the outer cylinder having a radially outer surface (Annotated Figure I); 

a spanner nut (Annotated Figure I) axially retaining the radial flange with respect to the turbine shaft wherein the turbine shaft has an axial facing surface (Annotated Figure II) restricting rearward axial movement of the adaptor shaft  (The adapter shaft could not pass the axial facing surface); and 
an electric rotor (22) rotationally attached to the outer surface of the cylinder (Annotated Figure I); wherein the rib axially seats the electric rotor (Annotated Figure I).
Regarding Claim 17. Kingels discloses the gas turbine as discussed regarding Claim 16, Kingels further discloses a low pressure shaft (10), the low pressure shaft coaxial with the turbine shaft and having an outer diameter less than an inner diameter of the turbine shaft (Figure 1); a turbine shaft bearing (32) downstream of the adaptor shaft and axially restrained by the radial flange (Annotated Figure I), the radial flange located on the downstream end of the cylinder (Annotated Figure I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kingels (WO 2011/129701) in view of Juh et al. (US 8,579,538).
Regarding Claim 10. Kingels discloses the gas turbine as discussed regarding Claim 2. Kingels does not teach a tie bolt extending through the high pressure shaft.
Juh teaches a tie bolt (48) extending though a shaft (46) of a gas turbine engine (Fig. 1).
.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kingels (WO 2011/129701) in view of Klemen et al. (US 2017/0335795).
	Regarding Claim 18. Kingels discloses the gas turbine as discussed regarding Claim 16, Kingels further discloses an aircraft can have three shafts (that is a higher pressure shaft than the one shown which would be coaxial and extend radially outward of the shaft (20) shown (¶ 9-10).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a high pressure shaft radially outward of shaft 20 in order to independently couple portions of the compressor and the turbine (Kingels ¶ 9-10). This thirds shaft would have an inner diameter greater than the outer diameter of the turbine shaft 20. 
Kingels does not teach wherein the radial flange is located on the upstream end of the cylinder. 
Klemen et al. shows that a radial flange can extend from either the upstream end (Figure 15) of a cylinder or from a downstream end of a cylinder (Figure 2). 
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
.

Conclusion
Regarding Claims 4-5 and 7, art could not be applied due to the 112 issues regarding claim 4. However these claims are not allowable over the prior art they are merely unexaminable over the prior art as their scope cannot reasonably be determined. Further the prior art of record did not teach a single spanner nut securing a high pressure shaft to an adapter shaft and the single spanner nut retaining a radial flange of the adapter shaft with respect to the low pressure shaft.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bouiller in (US-7224082-B2 and US-7619331-B2) teaches a generator within a sump region of a gas turbine.
Dooley US-8519555-B2 teaches a generator within a sump region of a gas turbine
William in US-3264482-A teaches a generator within a sump region of a gas turbine.

Correspondence
 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741